Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
74-76, 78-80, 82-83 and 87-93 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirabayashi et al. (US 2018/0098107) in view of Todasco (US 2017/0123750).

Regarding claim 74, 79, 90 and 92, Hirabiyashi discloses an apparatus comprising: 
at least one processor; and at least one memory including computer program code (See Fig 29 and [0304-0313]);  
the at least one memory and the computer program code configured to, with the at least one processor (See Fig 29 and [0304-0313]), cause the apparatus at least to perform: 
provide a plurality of virtual content data sets for transmission to a remote user device, the virtual content data sets representing virtual content in relation to a common scene from different spatial locations of the common scene (See [0074] and [0086-0094] celestial sphere image includes divided sets of data representing a common scene. See also [0152] different spatial position of a user are detected such that a field of view is determined based on a direction of sight, see [0151], and the detected position of the user); 
transmit one or more of the data sets to the remote user device for consumption (See [0140-0152] streaming player receiving MPD files and corresponding encoded video streams based on a field of view of the user; See [0122] first adaptation set includes URL information for entire celestial sphere low resolution image; See [0123-0126] adaptation sets include urls to high resolution sections of celestial sphere ); and 



Hirabiyashi does not explicitly disclose switching from consuming a current data set representing the common scene from a current location to a different set of virtual content data representing the common scene from a different location, the switching being based at least partly on a determined context of the remote user device.
Todasco discloses that it was to switch a field of view of user as a user context changes from a current location to a different location (See [0039] a user’s field of view is assigned a vector based on tracking movement and orientation of a user’s device.  See [0065-0070] an area covered by a field of view changes as a user device moves or is changed in orientation.  See [0064] [0074] user device includes head mounted display, smartphone, etc.).
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Hirabayashi with the known methods of Todasco predictably resulting requesting different portions of a sphere image in a virtual reality environment based on a changing field of view.  The combination resulting in transmitting to the remote user device auxiliary data, the auxiliary data being usable to cause the remote user 

	
Regarding claim 75 and 91, Hirabayashi in view of Todasco further disclose the apparatus of claim 74, wherein the transmitted auxiliary data is usable by the remote user device to cause switching to the different set of virtual content data based at least partly on its locally-determined context (See Hirabayashi [0154-0157] MPD processor selected the images that may be possibly included in the field of view of the user for extracting URLs to acquire the segments to be played and in view of Todasco [0039] a user’s field of view is assigned a vector based on tracking movement and orientation of a user’s device).

Regarding claim 76, 80, Hirabayashi and Todasco further disclose the apparatus of claim 74, wherein plural sets of virtual content data of the plurality of virtual content data sets are transmitted substantially simultaneously (See [0143-0145] [0154-0162]).




Regarding claim 83, Hirabayashi and Todasco further disclose the apparatus of claim 80, wherein the auxiliary data is received as metadata indicating, for each of a plurality of switchable data sets, a corresponding context of the apparatus that causes switching to that data set (See Hirabayashi [0154-0157] MPD processor selected the images that may be possibly included in the field of view of the user for extracting URLs to acquire the segments to be played and in view of Todasco [0039] a user’s field of view is assigned a vector based on tracking movement and orientation of a user’s device.  Reads on selecting images for indicated field of view/context).

Regarding claim 87, Hirabayashi and Todasco further disclose the apparatus of claim 80, wherein the auxiliary data indicates one or more viewports of the scene, to be switched to based on the viewport of a currently-consumed set of virtual content data (See Hirabayashi [0143] [0154-0157] MPD processor selects the images that may be possibly included in the field of view of the user for extracting URLs to acquire the segments to be played.  MPD file is indicative of scenes information for upper lower end and central images which may possibly be included in field of view.).



Regarding claim 89, Hirabayashi and Todasco further discloses the apparatus of claim 79, wherein the auxiliary data indicates one or more viewports of the scene, to be switched to based on viewports capturing a region of said scene which includes an object- of-interest (See Todasco [0037] [0040-0041] discloses that it was known for a field of view to include virtual objects resulting in switching to a viewport including a virtual object of interest to a user).

Regarding claim 93, Hirabayashi and Todasco further discloses determining the context of the apparatus (See Hirabayashi [0151-0152] line of sight detection determining a users field of view).

Claims 77 and 81 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirabayashi et al. (US 2018/0098107) in view of Todasco (US 2017/0123750) and further in view of Hall (US 2012/0166667).


Hall discloses that it was known to transmit auxiliary data simultaneously with media content (See Fig 1 and [0031-0033]).
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Hirabayashi further with the known methods of Hall predictably resulting in the auxiliary data is transmitted simultaneously with the virtual content data by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of reducing delay in acquiring and MPD and beginning playback of media.

	
Claims 84-86 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirabayashi et al. (US 2018/0098107) in view of Todasco (US 2017/0123750) and further in view of Khan et al. (US 2019/0102941).

Regarding claim 84, Hirabayashi and Todasco disclose the apparatus of claim 79, but do not explicitly disclose wherein the data sets represent virtual content captured from different respective spatial positions in the scene, and wherein the auxiliary data is usable by the apparatus to switch to a data set representing a different spatial position in the scene.

Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Hirabayashi with the known methods of Khan predictably resulting in the data sets represent virtual content captured from different respective spatial positions in the scene, and wherein the auxiliary data is usable by the apparatus to switch to a data set representing a different spatial position in the scene by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of allowing users to experience being at an event as suggested by Khan.

	
Regarding claim 85, Hirabayashi Todasco and Khan further discloses the apparatus of claim 84, wherein the data sets represent virtual content captured from different spatial capture devices at the respective spatial positions in the common scene (See Khan Fig 1B and [0042], Fig 3 and [0064]).

Regarding claim 86, Hirabayashi Todasco and Khan further discloses the apparatus of claim 85, wherein the virtual content data sets further represent virtual content captured from different orientations of each spatial capture device, and wherein the auxiliary data is usable by the apparatus to switch to a particular orientation of a selected one of the spatial capture devices (See Khan Fig 1B and [0042], Fig 3 and [0064] where a selected view can correspond to a particular camera).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO ALCON whose telephone number is (571)270-5668. The examiner can normally be reached Monday-Friday, 9:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FERNANDO . ALCON
Examiner
Art Unit 2425